Case 2:19-cv-07818-CBM-RAO Document 52 Filed 12/29/20 Page 1 of 3 Page ID #:275



   1    Katherine M. Dugdale, Bar No. 168014
        KDugdale@perkinscoie.com
   2    PERKINS COIE LLP
        1888 Century Park E., Suite 1700
   3    Los Angeles, CA 90067-1721
        Telephone: 310.788.9900
   4    Facsimile: 310.788.3399
   5    William C. Rava (appearing pro hac vice)
        Christian W. Marcelo (appearing pro hac vice)
   6    WRava@perkinscoie.com
        CMarcelo@perkinscoie.com
   7    PERKINS COIE LLP
        1201 Third Avenue, Suite 4900
   8    Seattle, WA 98101
        Telephone: 206.359.8000
   9    Facsimile: 206.359.9000
  10    Attorneys for Plaintiff
        Nintendo of America Inc.
  11
                             UNITED STATES DISTRICT COURT
  12
                           CENTRAL DISTRICT OF CALIFORNIA
  13
  14
        NINTENDO OF AMERICA INC., a               Case No. 2:19-CV-07818-CBM-RAO
  15    Washington corporation
                                                      NINTENDO’S NOTICE OF
  16                       Plaintiff,                 MOTION AND MOTION FOR
                                                      SUMMARY JUDGMENT
  17          v.
                                                      Date:     January 26, 2021
  18    MATTHEW STORMAN, an                           Time:     10:00 a.m.
        individual, JOHN DOES 1-10,                   Ctrm:     #8B
  19    individuals and/or corporations,
                                                      The Honorable Consuelo B. Marshall
  20                       Defendant.
  21
  22
             TO ALL PARTIES:
  23
             PLEASE TAKE NOTICE that on January 26, 2021 at 10:00 a.m. in
  24
       Courtroom #8B, 8th Floor of the above entitled Court located at 350 W. 1st Street,
  25
       Los Angeles, California 90012, or as soon thereafter as this Motion may be heard,
  26
       Plaintiff Nintendo of America Inc. (“Nintendo”), by and through its counsel, will
  27
       and hereby does move this Court for summary judgment on liability and damages
  28                                            -1-


                                                                                    150576028.1
Case 2:19-cv-07818-CBM-RAO Document 52 Filed 12/29/20 Page 2 of 3 Page ID #:276



   1   in its favor against Defendant Matthew Storman, pursuant to Rule 56 of the Federal
   2   Rules of Civil Procedure. Nintendo also seeks recovery of its attorneys’ fees and
   3   costs under the Copyright Act, 17 U.S.C. § 505, and the Lanham Act, 15 U.S.C. §
   4   1117(a). Nintendo further seeks a permanent injunction to prohibit Mr. Storman
   5   from engaging in any further infringing activities and to transfer the
   6   RomUniverse.com and NDSUniverse.com domains to Nintendo’s control.
   7         This motion is made following the conference of counsel for Nintendo and
   8   Mr. Storman (pro se) pursuant to L.R. 7-3 which took place on Tuesday, December
   9   15, 2020. The parties were unable to resolve any of the issues addressed in
  10   Nintendo’s motion.
  11         The motion is made on the grounds that there is no genuine controversy as to
  12   any material fact necessary to prove Mr. Storman’s liability for infringement of
  13   Nintendo’s copyrights (17 U.S.C. § 101, et seq.) and trademarks (15 U.S.C. §
  14   1114), false designation of origin (15 U.S.C. § 1125(a)), and unfair competition
  15   (Cal. Bus. and Prof. Code § 17200, et seq.) based on his distribution of
  16   unauthorized and infringing copies of Nintendo’s video games.
  17         The motion will be based on this Notice of Motion; the Memorandum of
  18   Points and Authorities filed in support; the Statement of Uncontroverted Facts and
  19   Conclusions of Law; the declarations of Alicia Bell, Christian Marcelo and
  20   Jacqueline Knudson; the transcripts and exhibits of the deposition of Mr. Storman;
  21   the pleadings and documents on file with the Court; upon such memoranda,
  22   declarations and exhibits as Nintendo may file subsequently; upon such other
  23   matters as to which the Court must and may take judicial notice; and upon such
  24   other and further matters as may be presented at the hearing.
  25
  26
  27
  28

                                                 -2-
                                                                                      150576028.1
Case 2:19-cv-07818-CBM-RAO Document 52 Filed 12/29/20 Page 3 of 3 Page ID #:277



   1    DATED: December 29, 2020      PERKINS COIE LLP
   2
                                      By:/s/ Katherine M. Dugdale
   3                                     Katherine M. Dugdale
                                         William C. Rava (appearing pro hac vice)
   4                                     Christian Marcelo (appearing pro hac vice)
   5                                  Attorneys for Plaintiff
                                      NINTENDO OF AMERICA INC.
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            -3-
                                                                              150576028.1
